COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
 
                                           NO.
2-08-235-CV
 
FARUKH
ASLAM                                                                  APPELLANT
 
                                                      V.
 
TOUCHSTONE
COMMUNICATIONS‑II, LLC                                 APPELLEE
                                                                                                           
                                                   ----------
              FROM
THE 96TH DISTRICT COURT OF TARRANT COUNTY
                                                   ----------
                   MEMORANDUM
OPINION[1]
AND JUDGMENT
                                                   ----------
We have considered appellant=s AUnopposed
Motion To Dismiss Interlocutory Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER
CURIAM
 
PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 




DELIVERED:  November 20, 2008




[1]See Tex. R. App. P. 47.4.